December       11, 1974


The Honorable    M. L. Brockette                        Opinion    No.   H-   469
Commissioner     of Education
Texas Education    Agency                               Re: May Houston Independent
201 East 11th Street                                    School District    appoint a tax
Austin,  Texas                                          assessor-collector      other than
                                                        the tax assessor-collector      of
                                                        the City of Houston.

Dear   Mr.   Brockette:

           We have been requested     by your office to determine     whether the
Houston Independent      School District    may legally   appoint a tax as~sessor-
collector    for the School District   other than the tax assessor-collector
for the City of Houston.       You ask this question    because there are
conflicting    statutory provisions   on the matter.

          On the one hand, the 1923 special act which created        the Houston
Independent    School District,    although careful.ly designing  it not to be a
municipal    school district,   provides   in Section 30 that assessments      and
taxes for the district    are to be made and collected     by the assessor-
collector   for the City of ‘Houston.     Special Laws of Texas,    38th Leg.,
1923, ch. 91, p. 331.

          On the other hand, Subchapter         F of Chapter 23 oft the 1969 Texas
Education     Code also deals with the assessment           and collection     of taxes
by or on behalf of independent        school districts.      Section 23. 92 specifies
that then board of trustees      of an independent     school district,      other than
a municipal     school district,    “shal.1” select an assessor-collector            by
one of the following     methods.      The’board    of a  non-municipal       district
can either appoint its own assessor-collector             (8 23. 93), designate        the
county tax assessor-collector         as the assessor-collector        for the school
district   ($23. 941, or appoint an assessor        only and provide       for collection
of the taxes either by the county tax assessor-collector              or the assessor-
collector    of any city located    wholly or partial,ly    within the school district




                                         p. 2144
.      .




    The Honorable       M. L.    Brockette      page    2    (H-469)




    (5 23. 95).   Further,    the board of a non-municipal~       distri~ct may authorize
    the tax assessor     or the tax coll.ector     of any incorporated     city or town
    within its boundaries,      either partl,y or entirely,     to act as the tax
    assessor    or collector,    respectively,      for the school district    (5 23. 96).
    School districts    are also allowed       to consolidate  their tax assessi,ng-
    collecting,   if they choose ($ 23. 97).

               In our opinion these latter provisions       are controlling and camp-:l
    an affirmative      answer to your question.        The purpose .of the 1969 Texas
    Education     Code, as stated in 5 1.03, is “to bring together, in a unified
    and organized      form the existing    law relating   to tax supported  educational
    institutions    and to simplify,   cl.arify, and harmonize     existing law. ”
    Unlike the later ‘1 9 7 1, act which added to the Code provisions         relating
    to higher education      (Acts 1971, 62nd Leg.,      ch; 1024, p. 3072), the 1969
    act did .not specify    that it was only a recodification     without substantive
    change.

              Section 1.04 of the Code states: “This                Code shall apply to al,1
     educational    institutions    supported       either wholly or in part by the state
    tax’funds    unless specifically      excluded. ” The Houston Independent
    School District       was not specifically         excluded.     Therefore     any inconsistent
    provisions     of a general,     special     or local law dealing with the Houston
    Independent      School District    must be disregar,ded           unless they have been
    expressly     saved from repeal.          ‘The provision       in the 1923 special act
    which appoints the tax assessor-coll.ector                 for the City of Houston the
    assessor-collector         for the Houston Independent            School Distrirzt has
    not been saved from repeal and therefore                  is no longer applicable.
    See also,
    --            Article    2792-l., V. T. C.S.,         which was saved from repeal.
     The cases of Houston Crane Rentals                 v. City of Houston,      454 S. W. 26
    216 (Tex.    Civ. App. --Houston           l,st., 1970, writ ref.,       n. r. e.) and
    Campbell     v. City of Houston,       464 S. W. 2d 372 (Tex.           Civ. App. --Houston
    14th, 1971, no writ) concerned           matters       which arose before the Texas
    Education     Code was adopted and do not govern post-Code                    situa,tions..

            Accordingly,    the Houston Independant~School       District  may
    appoint a tax assessor-coUector       for the school district    other than,
    the assessor-collector     for the City of Houston in conformity       with
    Subchapter    F of Chapter   23 of the Texas Education     Code.




                                               ps 2145
 The Honorable   M. L.   Brockette       page    3   (H-469)




                                       SUMMARY

                       The Houston Independent   School District
                 may appoint a tax assessor-collector     for the
                 school district  other than the tax assessor-
                 collector  for the City of Houston.

                                                       V$y     truly   yours,




                                                       Attorney~General         of Texas


 APPROVED:




YiIazbvL
 DAVID   M.   KENDALL,     First     Assistant




 C. ROBERT   HEATH,       Chairman
 Opinion Committee


 lg




                                          p* 2146